Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT (hereinafter referred to as "this Agreement")
dated as of March 18, 2019, by and among WeConnect Tech International, Inc., a
Nevada corporation ("WECT" or the "Company"), GF Offshorre Sdn. Bhd., a private
limited corporation incorporated under the laws of Malaysia ("GF"), and each of
the undersigned parties (each, an "Investor," and collectively, the
"Investors").

 

WITNESSETH:

 

WHEREAS, GF is engaged in the business of supplying petroleum oil and gas
products;

 

WHEREAS, WECT desires to acquire from the Investors, and the Investors desire to
sell, up to Sixty Percent (60%) of GF, or up to Three Million Six Hundred Sixty
Thousand (3,660,000) shares of the issued and outstanding ordinary shares of GF
("GF Ordinary Stock"), in consideration of up to Ninety Million (90,000,000)
shares of WECT's common stock, par value $0.001 ("Common Stock"), at a value of
$0.10 per share of Common Stock (the "Exchange"), on the terms and conditions
set forth below;

 

WHEREAS, the parties herein desire the Exchange to be a tax-free exchange under
the Internal Revenue Code.

 

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the parties hereto
agree as follows:

 

ARTICLE I
Definitions

 

In addition to terms defined elsewhere in this Agreement, the following terms
when used in this Agreement shall have the meanings indicated below:

 

"Affiliate" shall mean with respect to a specified Person, any other Person
which, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes, with respect to a Person (a) any
other Person which beneficially owns or holds ten percent (10%) or more of any
class of voting securities or other securities convertible into voting
securities of such Person or beneficially owns or holds ten percent (10%) or
more of any other equity interests in such Person, (b) any other Person with
respect to which such Person beneficially owns or holds ten percent (10%) or
more of any class of voting securities or other securities convertible into
voting securities of such Person, or owns or holds ten percent (10%) or more of
the equity interests of the other Person, and (c) any director or senior officer
of such Person. For purposes of this definition, the term "control" (including,
with correlative meanings, the terms "controlled by" and "under common control
with"), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.

 

"Agreement" shall mean this Share Exchange Agreement together with all exhibits
and schedules referred to herein, which exhibits and schedules are incorporated
herein and made a part hereof.

 

"Closing" shall have the meaning set forth in Section 2.2.

 

"Closing Date" shall mean the date that the Closing takes place.

 

"Code" shall mean the Internal Revenue Code of 1986, as amended.

 

"Commission or SEC" shall mean the United States Securities and Exchange
Commission.

 

"Commission Reports" shall mean the Forms 10-K, 10-Q, 8-K, and other Commission
filings required by the Securities Exchange Act of 1934, as amended, and
Securities Act of 1933, as amended, which have been filed by the Company with
the Commission as at the date of this Agreement.

 

 

 



 1 

 

 

"Company" shall have the meaning set forth in the recitals.

 

"Company Common Stock" shall mean the common stock of the Company at par value
of USD $0.001 per share.

 

"Confidential Information" means any information concerning the businesses and
affairs of GF or the Company that is not already generally available to the
public.

 

"Consideration" shall mean the consideration of Ninety Million (90,000,000)
shares of the Company's Common Stock, par value $0.001 to be issued by the
Company to the Investors for the acquisition by the Company of Three Million Six
Hundred Sixty Thousand (3,660,000) shares of the GF Ordinary Stock (representing
approximately 60% of the total issued and outstanding shares of the GF Ordinary
Stock).

 

"Effective Time" shall have the meaning set forth in Section 2.3.

 

"Environmental Laws" shall mean (i) the common law, and (ii) any and all
federal, state and local statutes, regulations, rules, orders, ordinances or
permits of any governmental authority which pertain to health, the environment,
wildlife and natural resources in effect in any and all jurisdictions in which
the applicable company conducts business.

 

"Exchange" shall have the meaning set forth in the recitals.

 

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

 

"Exchange Documents" shall have the meaning set forth in Section 3.2.

 

"Financial Statements" shall mean GF's balance sheets, statement of operations,
changes in stockholders' equity and cash flow as of and for the fiscal years
ended June 30, 2018 and 2017, and the six months ended December 31, 2018.
Financial statements for the years ended June 30, 2018 and 2017, shall be
audited by an auditor acceptable to WECT in its discretion.

 

"GAAP" shall mean United States generally accepted accounting principles.

 

"GF" shall mean GF Offshorre Sdn. Bhd. (Company No.: 1038543-V), a private
limited company incorporated under the laws of Malaysia having its registered
office at No. 29-3, Jalan Kenari 1, Bandar Puchong Jaya, Puchong, Selangor,
Malaysia.

 

"GF Certificates" shall have the meaning set forth in Section 2.4.

 

"GF Ordinary Stock" shall mean the ordinary stock of GF.

 

"Guaranty" shall mean, as to any Person, all liabilities or obligations of such
Person, with respect to any indebtedness or other obligations of any other
Person, which have been guaranteed, directly or indirectly, in any manner by
such Person, through an agreement, contingent or otherwise, to purchase such
indebtedness or obligation, or to purchase or sell property or services,
primarily for the purpose of enabling the debtor to make payment of such
indebtedness or obligation or to guarantee the payment to the owner of such
indebtedness or obligation against loss, or to supply funds to or in any manner
invest in the debtor.

 

"Investor Representative" shall have the meaning set forth in Section 2.6.

 

"Investors" shall have the meaning set forth in the recitals.

 

 

 



 2 

 

 

"Investments" shall mean, with respect to any Person, all advances, loans or
extensions of credit to any other Person (except for extensions of credit to
customers in the ordinary course of business), all purchases or commitments to
purchase any stock, bonds, notes, debentures or other securities of any other
Person, and any other investment in any other Person, including partnerships or
joint ventures (whether by capital contribution or otherwise) or other similar
arrangement (whether written or oral) with any Person, including, but not
limited to, arrangements in which (i) the first Person shares profits and losses
of the other Person, (ii) any such other Person has the right to obligate or
bind the first Person to any third party, or (iii) the first Person may be
wholly or partially liable for the debts or obligations of such partnership,
joint venture or other entity.

 

"Knowledge" shall mean, in the case of any Person who is an individual,
knowledge that a reasonable individual under similar circumstances would have
after such reasonable investigation and inquiry as such reasonable individual
would under such similar circumstances make, and in the case of a Person other
than an individual, the knowledge that a senior officer, director or manager of
such Person, or any other Person having responsibility for the particular
subject matter at issue of such Person, would have after such reasonable
investigation and inquiry as such senior officer, director, manager or
responsible Person would under such similar circumstances make.

 

"Law" and "Laws" shall mean any federal, state, local or foreign statute, law,
ordinance, regulation, rule, code, order or other requirement or rule of law.

 

"Liabilities" shall mean any direct or indirect indebtedness, liability, claim,
loss, damage, deficiency, obligation or responsibility, fixed or unfixed, choate
or inchoate, liquidated or unliquidated, secured or unsecured, accrued,
absolute, contingent or otherwise, including, without limitation, liabilities on
account of taxes, other governmental charges or Litigation, whether or not of a
kind required by GAAP or International Financial Reporting Standards, as
applicable, to be set forth on a financial statement.

 

"Litigation" shall mean any actions, suits, investigations, claims or
proceedings.

 

"Material Adverse Effect" shall mean any event or condition of any character
which has had or could reasonably be expected to have a material adverse effect
on the condition (financial or otherwise), results of operations, assets,
liabilities, properties, or business of the Company or GF, as applicable.

 

"Person" shall mean any natural person, corporation, unincorporated
organization, partnership, association, limited liability company, joint stock
company, joint venture, trust or government, or any agency or political
subdivision of any government or any other entity.

 

"Securities Act" shall mean the Securities Act of 1933, as amended.

 

"Sold GF Stock" shall have the meaning set forth in Section 2.4.

 

"Subsidiary" of any Person shall mean any Person, whether or not capitalized, in
which such Person owns, directly or indirectly, an equity interest of more than
fifty percent (50%), or which may effectively be controlled, directly or
indirectly, by such Person.

 

"Tax" and "Taxes" shall mean (i) all income, excise, gross receipts, ad valorem,
sales, use, employment, franchise, profits, gains, property, transfer, payroll,
withholding, severance, occupation, social security, unemployment compensation,
alternative minimum, value added, intangibles or other taxes, fees, stamp taxes,
duties, charges, levies or assessments of any kind whatsoever (whether payable
directly or by withholding), together with any interest and any penalties,
fines, additions to tax or additional amounts imposed by any governmental or
regulatory authority with respect thereto, (ii) any liability for the payment of
any amounts of the type described in (i) as a result of being a member of a
consolidated, combined, unitary or aggregate group for any Taxable period, and
(iii) any liability for the payment of any amounts of the type described in (i)
or (ii) as a result of being a transferee or successor to any person or as a
result of any express or implied obligation to indemnify any other Person.

 

"Tax Returns" shall mean returns, declarations, reports, claims for refund,
information returns or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of any Taxes of any
party or the administration of any laws, regulations or administrative
requirements relating to any Taxes.

 

 

 



 3 

 

 

"Termination Date" shall have the meaning set forth in Section 6.6.

 

The words "hereof", "herein" and "hereunder" and the words of similar import
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The terms defined in the singular shall have a comparable
meaning when used in the plural and vice versa.

 

ARTICLE II

 

Transactions; Terms of Share Exchange; Manner of Exchange

 

2.1 Exchange of Shares. Subject to the terms and conditions of this Agreement,
at the Effective Time (as defined below):

 

(a)              At the direction of the Investor Representative, the Company
shall issue to the Investors up to an aggregate of 90,000,000 shares of Company
Common Stock in accordance with Section 2.4 hereof;

 

(b)             Each Investor shall deliver to the Company the original GF
Certificates evidencing the Sold GF Stock and all appropriately executed
transfer documents in favor of the Company, in order to effectively transfer to
the Company the right, title and interest in and to the Sold GF Stock;

 

(c)            the Exchange shall be consummated pursuant to the terms of this
Agreement, which has been approved and adopted by the Boards of Directors of the
Company; and

 

(d)           the Securities issued by the Company in connection with this Share
Exchange Agreement are issued pursuant to the exemption from registration
contained in Regulation S of the Securities Act of 1933.

 

2.2 Time and Place of Closing. The closing of the transactions contemplated
hereby (the "Closing") will take place at 10:00 A.M. on the date following the
satisfaction or waiver of all conditions to the obligations of the parties to
consummate the transactions contemplated hereby as set forth in Article VI
(other than conditions with respect to actions the respective parties will take
at the Closing itself) (the "Closing Date"). The Closing shall be held at the
principal office of the Company, or at such other location or time as may be
mutually agreed upon by the parties. The parties agree to take all necessary and
prompt actions so as to complete the Closing on or before July 31 , 2019, or at
such other date as may be agreed to by the parties in writing.

 

2.3 Effective Time. The Exchange and other transactions contemplated by this
Agreement shall become effective on the Closing Date (the "Effective Time").

 

2.4 Exchange of Shares. At the Closing, the Investors shall surrender all the
share certificates or records which represent in the aggregate of Three Million
Six Hundred Sixty Thousand (3,660,000) shares of the GF Ordinary Stock
(representing up to 60% of the total issued and outstanding shares of GF
Ordinary Stock) (collectively, the "Sold GF Stock") immediately prior to the
Closing Date (the "GF Certificates"), and the respective Investors shall,
subject to the provisions of Section 5.2 hereof, at the Effective Time receive
in exchange therefor that number of shares of the Company Common Stock at an
exchange ratio of One GF Ordinary Stock for 24.5902 shares of the Company Common
Stock.

 

2.5 Legend On Securities. Each certificate for the shares of the Company Common
Stock to be issued to any of the Investors as part of the Consideration shall
bear substantially the following legend:

 

"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE "US SECURITIES ACT"), OR THE
SECURITY LAWS OF ANY STATE OF THE UNITED STATES. THEY MAY NOT BE SOLD, OFFERRED
FOR SALE, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION OR EXCLUSION FROM
STATE SECURITIES LAWS. HEDGING TRANSACTION INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLAINCE WITH THE U.S. SECURITIES ACT".

 

 

 



 4 

 

 

2.6 Investor Representative. The Investors hereby designate Mahendran A/L
Chellarorai to serve as the investor representative (the "Investor
Representative"). The Investors agree that: (i) the instructions of the Investor
Representative to the Company and the acts or omissions of the Investor
Representative shall be conclusively deemed to be the instructions, acts or
omissions of all of the Investors, and that the Company shall be entitled to
rely on such instructions, acts or omissions as if such instructions, actions or
omissions were received from or performed or omitted to be performed by all of
the Investors; and (ii) all notice and items delivered to the Investor
Representative shall be conclusively deemed delivered to all of the Investors.

 

ARTICLE III

 

Representations and Warranties of the Company

 

In order to induce the Investors to enter into this Agreement and to consummate
the transactions contemplated hereby, the Company makes the representations and
warranties set forth below to GF and the Investors.

 

3.1 Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada. The Company has all
requisite corporate power and authority to carry on its business as presently
conducted. The Company is duly qualified to transact business and is in good
standing as a foreign corporation in all jurisdictions where the ownership or
leasing of its properties or the conduct of its business requires such
qualification except where the failure to so qualify would not have a Material
Adverse Effect on the Company.

 

3.2 Authorization; Enforceability. The execution, delivery and performance of
this Agreement by the Company and all other agreements to be executed, delivered
and performed by the Company pursuant to this Agreement (collectively, the
"Exchange Documents") and the consummation by the Company of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate or individual action on the part of the Company. This Agreement and
the Exchange Documents have been duly executed and delivered by the Company, and
constitute the legal, valid and binding obligation of the Company, assuming the
due authorization, execution and delivery of this Agreement by the Investors,
enforceable in accordance with their respective terms, except to the extent that
their enforcement is limited by bankruptcy, insolvency, reorganization or other
laws relating to or affecting the enforcement of creditors' rights generally and
by general principles of equity.

 

3.3 No Violation or Conflict. To the Knowledge of the Company, the execution,
delivery and performance of this Agreement and the Exchange Documents by the
Company, and the consummation by the Company of the transactions contemplated
hereby and thereby: (a) do not violate or conflict with any provision of law or
regulation (whether federal, state or local) of the United States of America, or
any writ, order or decree of any court or governmental or regulatory authority,
or any provision of the Company's Articles of Incorporation or Bylaws; and (b)
do not and will not, with or without the passage of time or the giving of
notice, result in the breach of, or constitute a default (or an event that with
notice or lapse of time or both would become a default), cause the acceleration
of performance, give to others any right of termination, amendment, acceleration
or cancellation of or require any consent under, or result in the creation of
any lien, charge or encumbrance upon any property or assets of the Company
pursuant to any instrument or agreement to which the Company is a party or by
which the Company or its properties may be bound or affected, other than
instruments or agreements as to which consent shall have been obtained at or
prior to the Closing.

 

3.4 Consents of Governmental Authorities and Others. To the Knowledge of the
Company, other than in connection with the provisions of the Exchange Act, and
the Securities Act, no consent, approval, order or authorization of, or
registration, declaration, qualification or filing with any federal, state or
local governmental or regulatory authority, or any other Person, is required to
be made by the Company in connection with the execution, delivery or performance
of this Agreement by the Company or the consummation by the Company of the
transactions contemplated hereby, excluding the execution, delivery and
performance of this Agreement by the Investors.

 

3.5 Conduct of Business. Since July 31, 2018, the Company has conducted its
business in the ordinary and usual course consistent with past practices and
there has not occurred any Material Adverse Effect on the Company. Except as
disclosed in the Commission Reports, the Company has not (a) amended its
Articles of Incorporation or Bylaws; (b) issued, sold or authorized for issuance
or sale, shares of any class of its securities (including, but not limited to,
by way of stock split or dividend) or any subscriptions, options, warrants,
rights or convertible securities or entered into any agreements or commitments
of any character obligating it to issue or sell any such securities; (c)
redeemed, purchased or otherwise acquired, directly or indirectly, any shares of
its capital stock or any option, warrant or other right to purchase or acquire
any such capital stock; (d) suffered any damage, destruction or loss, whether or
not covered by insurance, which has had or could reasonably be expected to have
a Material Adverse Effect; granted or made any mortgage or pledge or subjected
itself or any of its properties or assets to any lien, charge or encumbrance of
any kind; (0 made or committed to make any capital expenditures in excess of
USD100,000; (g) become subject to any guaranty; (h) granted any increase in the
compensation payable or to become payable to directors, officers or employees
(including, without limitation, any such increase pursuant to any severance
package, bonus, pension, profit-sharing or other plan or commitment); (i)
entered into any agreement which would be a material agreement, or amended or
terminated any existing material agreement; (j) to the Knowledge of the Company,
been named as a party in any Litigation, or become the focus of any
investigation by any government or regulatory agency or authority; (k) declared
or paid any dividend or other distribution with respect to its capital stock; or
(1) to the Knowledge of the Company, experienced any other event or condition of
any character which has had, or could reasonably be expected to have, a Material
Adverse Effect on the Company.

 

 

 



 5 

 

 

3.6 Litigation. There is no Litigation pending or, to the Knowledge of the
Company, threatened before any court or by or before any governmental or
regulatory authority or arbitrator, (a) affecting the Company (as plaintiff or
defendant) or (b) against the Company relating to the Company Common Stock or
the transactions contemplated by this Agreement.

 

3.7 Brokers. The Company has not employed any broker or finder, nor has it nor
will it incur, directly or indirectly, any broker's, finder's, investment
banking or similar fees, commissions or expenses in connection with the
transactions contemplated by this Agreement or the Exchange Documents.

 

3.8 Compliance. To the Knowledge of the Company, the Company is in compliance
with all federal, state, local and foreign laws, ordinances, regulations,
judgments, rulings, orders and other requirements applicable to the Company and
its assets and properties. To the Knowledge of the Company, the Company is not
subject to any judicial, governmental or administrative inquiry, investigation,
order, judgment or decree.

 

3.9 Charter, Bylaws and Corporate Records. The Commission Reports contain true,
correct and complete copies of (a) the Articles of Incorporation of the Company,
as amended and in effect on the date hereof, (b) the Bylaws of the Company, as
amended and in effect on the date hereof.

 

3.10 Subsidiaries. The Company has one Subsidiary, MIG Mobile Tech Bhd.

 

3.11 Capitalization. As of the date of this Agreement, the authorized capital
stock of the Company consists of 1,000,000,000 shares of common stock, USD
$0.001 par value per share, and 30,000,000 shares of preferred stock, par value
$0.001, of which as of the date of this Agreement, 593,610,070 shares of the
Company Common Stock and 0 shares of preferred stock are issued and outstanding.
All shares of outstanding Company Common Stock have been duly authorized, are
validly issued and outstanding, and are fully paid and non-assessable.

 

3.12 Rights, Warrants, Options. Except as set forth in the Commission Reports,
there are no outstanding (a) securities or instruments convertible into or
exercisable for any of the capital stock or other equity 'interests of the
Company; (b) options, warrants, subscriptions, puts, calls, or other rights to
acquire capital stock or other equity interests of the Company; or (c)
commitments, agreements or understandings of any kind, including employee
benefit arrangements, relating to the issuance or repurchase by the Company of
any capital stock or other equity interests of the Company, or any instruments
convertible or exercisable for any such securities or any options, warrants or
rights to acquire such securities.

 

3.13 Commission Filings and Financial Statements. To the Company's Knowledge,
all of the Commission Reports required to be filed by the Company have been
filed with the Commission for the periods indicated in the definition of
Commission Reports, and as of the date filed, each of the Commission Reports
were true, accurate and complete in all material respects and did not omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading. The financial statements included in the
Commission Reports of the Company: (a) have been prepared in accordance with the
books of account and records of the Company; (b) fairly present, and are true,
correct and complete statements in all material respects of the Company's
financial condition and the results of its operations at the dates and for the
periods specified in those statements; and (c) have been prepared in accordance
with GAAP consistently applied with prior periods.

 

3.14 Absence of Undisclosed Liabilities. Other than as disclosed by the
Commission Reports and the financial statements of the Company included in the
Commission Reports, the Company does not have any Liabilities. The Company has
no Knowledge of any circumstances, conditions, events or arrangements which may
hereafter give rise to any Liabilities of the Company.

 

3.15 Real Property. The Company does not own any fee simple interest in real
property. The Company does not lease, sublease, or have any other contractual
interest in any real property.

 

3.16 Benefit Plans and Agreements. Except as disclosed in the Commission
Reports, the Company is not a party to any Benefit Plan (as defined in Section
4.17) or employment agreement under which the Company currently has an
obligation to provide benefits to any current or former employee, officer,
director, consultant or advisor of the Company.

 

3.17 Material Agreements. Except as disclosed in the Commission Reports, the
Company has no other material written and oral contracts or agreements including
without limitation any: (i) contract resulting in a commitment or potential
commitment for expenditure or other obligation or potential obligation, or which
provides for the receipt or potential receipt, involving in excess of One
Hundred Thousand Dollars (USD100,000.00) in any instance, or series of related
contracts that in the aggregate give rise to rights or obligations exceeding
such amount; (ii) indenture, mortgage, promissory note, loan agreement,
guarantee or other agreement or commitment for the borrowing or lending of money
or encumbrance of assets involving more than One Hundred Thousand Dollars
(USD100,000.00) in each instance; (iii) agreement which restricts the Company
from engaging in any line of business or from competing with any other Person;
or (iv) any other contract, agreement, instrument, arrangement or commitment
that is material to the condition (financial or otherwise), results of
operation, assets, properties, liabilities, or business of the Company
(collectively, and together with the employment agreements, Employee Benefit
Plans and all other agreements required to be disclosed on any schedule to this
Agreement, the "Material Company Agreements").

 

 

 



 6 

 

 

3.18 Disclosure. No representation or warranty of the Company contained in this
Agreement, and no statement, report, or certificate furnished by or on behalf of
the Company to Investor pursuant hereto or in connection with the transactions
contemplated hereby, contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein or therein not misleading or omits to state a material fact necessary in
order to provide Investor with full and proper information as to the business,
financial condition, assets, liabilities, and results of operation of the
Company and the value of the properties or the ownership of the Company.

 

ARTICLE IV

 

Representations and Warranties of the Investors

 

In order to induce the Company to enter into this Agreement and to consummate
the transactions contemplated hereby, GF and each Investor hereby severally and
not jointly makes the representations and warranties set forth below to the
Company. The parties agree that except for the representations and warranties
set forth in Sections 4.2, 4.6, 4.9 and 4.20, each representation made by the
Investors in this Article IV is made to the best Knowledge of such Investor.

 

4.1 Organization. GF is a private limited company duly organized, validly
existing and in good standing under the laws of Malaysia. GF has all requisite
corporate power and authority to carry on its business as presently conducted.
GF is duly qualified to transact business in Malaysia and is in good standing as
a foreign corporation in all jurisdictions where the ownership or leasing of its
properties or the conduct of its business requires such qualification except
where the failure to so qualify would not have a Material Adverse Effect on GF.

 

4.2 Authorization; Enforceability. GF and each Investor have the capacity to
execute, deliver and perform this Agreement. This Agreement and all other
documents executed and delivered by GF and Investor pursuant to this Agreement
have been duly executed and delivered and constitute the legal, valid and
binding obligations of GF and Investor, as applicable, assuming the due
authorization, execution and delivery of this Agreement by the Company,
enforceable in accordance with their respective terms, except to the extent that
their enforcement is limited by bankruptcy, insolvency, reorganization or other
laws relating to or affecting the enforcement of creditors' rights generally and
by general principals of equity.

 

4.3 No Violation or Conflict. The execution, delivery and performance of this
Agreement and the other documents contemplated hereby by GF and Investor, and
the consummation by Investor of the transactions contemplated hereby: (a) do not
violate or conflict with any provision of law or regulation of Malaysia, or any
writ, order or decree of any court or governmental or regulatory authority, or
any provision of GF's memorandum and articles of association; and (b) do not and
will not, with or without the passage of time or the giving of notice, result in
the breach of, or constitute a default (or an event that with notice or lapse of
time or both would become a default), cause the acceleration of performance,
give to others any right of termination, amendment, acceleration or cancellation
of or require any consent under, or result in the creation of any lien, charge
or encumbrance upon any property or assets of GF pursuant to any instrument or
agreement to which GF is a party or by which GF or its properties may be bound
or affected, other than instruments or agreements as to which consent shall have
been obtained at or prior to the Closing.

 

4.4 Consents of Governmental Authorities and Others. No consent, approval or
authorization of, or registration, qualification or filing with governmental or
regulatory authority, or any other Person, is required to be made by GF or
Investor in connection with the execution, delivery or performance of this
Agreement by GF or Investor, as applicable, or the consummation by GF or
Investor of the transactions contemplated hereby, excluding the execution,
delivery and performance of this Agreement by the Company.

 

4.5 Litigation. There is no Litigation pending or threatened before any court or
by or before any governmental or regulatory authority or arbitrator (a)
affecting GF (as plaintiff or defendant) or (b) against GF relating to GF
Ordinary Stock or the transactions contemplated by this Agreement.

 

4.6 Brokers. None of GF nor Investor has employed any broker or finder, and has
not incurred and will not incur, directly or indirectly, any broker's, finder's,
investment banking or similar fees, commissions or expenses in connection with
the transactions contemplated by this Agreement or the Exchange Documents.

 

 

 



 7 

 

 

4.7 Compliance. GF is in compliance with all ordinances, regulations, judgments,
rulings, orders and other requirements imposed by the government of the Malaysia
applicable to GF and its assets and properties, except where such noncompliance
would not have a Material Adverse Effect on GF. To the Knowledge of GF and
Investor, it is not subject to any judicial, governmental or administrative
inquiry, investigation, order, judgment or decree.

 

4.8 Charter, Bylaws and Corporate Records. The Company has been provided with
true, correct and complete copies of (a) the memorandum and articles of
association of GF, as amended and in effect on the date hereof and (b) the
minute book of GF (containing all corporate proceedings from the date of
incorporation). Such minute book contains accurate records of all meetings and
other corporate actions of the board of directors, committees of the board of
directors, incorporators and shareholders of GF from the date of its
incorporation to the date hereof which were memorialized in writing.

 

4.9 Capitalization. GF has issued and outstanding Six Million One Hundred
Thousand (6,100,000) shares of GF Ordinary Stock. The issued and outstanding
shares of GF Ordinary Stock constitute one hundred percent (100%) of the issued
and outstanding capital stock of GF. All of the outstanding shares of GF
Ordinary Stock have been duly authorized, are validly issued and outstanding,
and are fully paid and non-assessable. There are no dividends which have accrued
or been declared but are unpaid on the capital stock of GF.

 

4.10 Subsidiaries. GF has no Subsidiaries.

 

4.11 Rights, Warrants, Options. There are no outstanding: (a) securities or
instruments convertible into or exercisable for any of the capital stock or
other equity interests of GF; (b) options, warrants, subscriptions or other
rights to acquire capital stock or other equity interests of GF; or (c)
commitments, agreements or understandings of any kind, including employee
benefit arrangements, relating to the issuance or repurchase by GF of any
capital stock or other equity interests of GF, or any instruments convertible or
exercisable for any such securities or any options, warrants or rights to
acquire such securities.

 

4.12 Conduct of Business. Except as set forth below, since June 30, 2017, GF has
conducted its business in the ordinary and usual course consistent with past
practices and there has not occurred any Material Adverse Effect in the
condition (financial or otherwise), results of operations, properties, assets,
liabilities, or business of GF. Since June 30, 2017, GF has not (a) amended its
memorandum and articles of association; (b) issued, sold or authorized for
issuance or sale, shares of any class of its securities (including, but not
limited to, by way of stock split or dividend) or any subscriptions, options,
warrants, rights or convertible securities or entered into any agreements or
commitments of any character obligating it to issue or sell any such securities;
(c) redeemed, purchased or otherwise acquired, directly or indirectly, any
shares of its capital stock or any option, warrant or other right to purchase or
acquire any such capital stock; (d) suffered any damage, destruction or loss,
whether or not covered by insurance, which has had or could reasonably be
expected to have a Material Adverse Effect on any of its properties, assets, or
business; granted or made any mortgage or pledge or subjected itself or any of
its properties or assets to any lien, charge or encumbrance of any kind; (0 made
or committed to make any capital expenditures in excess of USD100,000; (g)
become subject to any guaranty; (h) granted any increase in the compensation
payable or to become payable to directors, officers or employees (including,
without limitation, any such increase pursuant to any severance package, bonus,
pension, profit-sharing or other plan or commitment); (i) entered into any
agreement which would be a material agreement, or amended or terminated any
existing material agreement; (j) been named as a party in any Litigation, or
become the focus of any investigation by any government or regulatory agency or
authority; (k) declared or paid any dividend or other distribution with respect
to its capital stock; or (I) experienced any other event or condition of any
character which has had, or could reasonably be expected to have, a Material
Adverse Effect on GF.

 

GF issued shares of its Ordinary Stock as follow:-

 

Date of Issuance Ordinary Shares Issued October 30, 2017 5,000,000

 

4.13 Taxes.

 

(a)               all Taxes payable by GF (if any) have been fully and timely
paid or are fully provided for;

 

 

 



 8 

 

 

(b)              neither GF nor any Person on behalf of or with respect to GF
has executed or filed any agreements or waivers extending any statute of
limitations on or extending the period for the assessment or collection of any
Tax. No power of attorney on behalf of GF with respect to any Tax matter is
currently in force;

 

(c)               GF is not a party to any Tax-sharing agreement or similar
arrangement with any other party (whether or not written), and GF has not
assumed any Tax obligations of, or with respect to any transaction relating to,
any other Person, or agreed to indemnify any other Person with respect to any
Tax;

 

(d)               no Tax Return concerning or relating to GF or its operations
has ever been audited by a government or taxing authority, nor is any such audit
in process or pending, and GF has not been notified of any request for such an
audit or other examination. To the Knowledge of Investor, no claim has been made
by a taxing authority in a jurisdiction where Tax Returns concerning or relating
to GF or its operations have not been filed, that it is or may be subject to
taxation by that jurisdiction;

 

(e)               GF has never been included in any consolidated, combined, or
unitary Tax Return; and

 

(f)                GF has complied in all material respects with all applicable
Laws relating to the payment and withholding of Taxes, and has duly and timely
withheld from employee salaries, wages and other compensation, and has paid over
to the appropriate taxing authorities, all amounts required to be so withheld
and paid over for all periods under all applicable laws.

 

4.14 Environmental Matters. (a) No real property used by GF presently or in the
past has been used to manufacture, treat, store, or dispose of any hazardous
substance and such property is free of all such substances such that the
condition of the property is in compliance with applicable Environmental Laws;
(b) GF is in compliance with all Environmental Laws applicable to GF or its
business as a result of any hazardous substance utilized by GF in its business
or otherwise placed at any of the facilities owned, leased or operated by GF, or
in which GF has a contractual interest; (c) GF has not received any complaint,
notice, order, or citation of any actual, threatened or alleged noncompliance by
GF with any Environmental Laws; and (d) there is no Litigation pending or
threatened against GF with respect to any violation or alleged violation of the
Environmental Laws, and there is no reasonable basis for the institution of any
such Litigation.

 

(a) 4.15 Financial Statements. The Financial Statements shall: (a) have been
prepared in accordance with the books of account and records of GF; (b) fairly
present, and are true, correct and complete statements in all material respects
of GF's financial condition and the results of its operations at the dates and
for the periods specified in those statements; and (c) have been prepared in
accordance with International Financial Reporting Standards consistently applied
with prior periods.

 

4.16 Absence of Undisclosed Liabilities. Other than as disclosed in the
Financial Statements, GF does not have any Liabilities. None of GF nor Investor
has any Knowledge of any circumstances, conditions, events or arrangements which
may hereafter give rise to any Liabilities of GF.

 

4.17 Employment Agreements; Employee Benefit Plans and Employee Payments. GF is
not a party to any bonus, pension, profit sharing, deferred compensation,
incentive compensation, stock ownership, stock purchase, phantom stock,
retirement, vacation, severance, disability, death benefit, hospitalization,
medical or other plan, arrangement or understanding (whether or not legally
binding) under which GF currently has an obligation to provide benefits to any
current or former employee, officer, director, consultant or advisor of GF
(collectively, "Benefit Plans").

 

4.18 Assets & Liabilities. GF has good, clear and marketable title to all the
tangible properties and tangible assets reflected in the Financial Statements as
being owned by GF or acquired after the date thereof which are, individually or
in the aggregate, material to GF's business (except properties sold or otherwise
disposed of since the date thereof in the ordinary course of business), free and
clear of all material liens.

 

4.19 Disclosure. No representation or warranty of GF or Investor contained in
this Agreement, and no statement, report, or certificate furnished by or on
behalf of Investor to the Company pursuant hereto or in connection with the
transactions contemplated hereby, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading or omits to state a material fact
necessary in order to provide the Company with full and proper information as to
the business, financial condition, assets, liabilities, or results of operation
of GF and the value of the properties or the ownership of GF.

 

 

 



 9 

 

 

4.20 Further Representations and Warranties. The Investors (by their respective
signatures) further hereby represent and warrant to the Company that:

 

a.            They understand that the shares of the Company Common Stock
(collectively, the "Securities") to be issued to them pursuant to this Agreement
HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR ANY STATE SECURITIES AGENCIES AND NO REGISTRATION
STATEMENT HAS BEEN FILED WITH ANY REGULATORY AGENCY;

 

b.            They are not an underwriter and would be acquiring the Securities
solely for investment for his or her own account and not with a view to, or for,
resale in connection with any distribution within the meaning of the federal
securities act, the state securities acts or any other applicable state
securities acts;

 

c.            They are not a person in the United States of America and at the
time the buy order was originated, were outside the United States of America and
are not a citizen of the United States (a "U.S. person") as that term is defined
in Regulation S of the Securities Act and was not formed by a U.S. person
principally for the purpose of investing in securities not registered under the
Securities Act;

 

d.            They understand the speculative nature and risks of investments
associated with the Company, and confirm that the acquisition of the Securities
would be suitable and consistent with their investment program and that their
financial position enables him or her to bear the risks of this investment;

 

e.             To the extent that any federal, and/or state securities laws
shall require, they hereby agree that any securities acquired pursuant to this
Agreement shall be without preference as to assets;

 

f.             The certificate for shares of the Securities will contain a
legend that transfer is prohibited except in accordance with the provisions of
Regulation 5,

 

g.            They have had the opportunity to ask questions of the Company and
have received all information from the Company to the extent that the Company
possessed such information, necessary to evaluate the merits and risks of any
investment in the Company. Further, they acknowledge receipt of: (1) all
material books, records and financial statements of the Company; (2) all
material contracts and documents relating to the proposed transaction; (3) all
documents and reports filed with the Commission; and, (4) an opportunity to
question the appropriate executive officers or partners;

 

h.            They have satisfied the suitability standards and securities laws
imposed by the government of the respective country he or she resides;

 

i.              They have adequate means of providing for their current needs
and personal contingencies and have no need to sell the Securities acquired in
the foreseeable future (that is at the time of the investment, they can afford
to hold the investment for an indefinite period of time);

 

j.              They have sufficient knowledge and experience in financial
matters to evaluate the merits and risks of this investment and further, are
capable of reading and interpreting financial statements. Further, they are
"sophisticated investors" as that term is defined in applicable court cases and
the rules, regulations and decisions of the United States Securities and
Exchange Commission;

 

k.             The offer and sale of the Securities referred to herein is being
made outside the United States within the meaning of and in full compliance with
Regulation S;

 

1.            They are not a U. S. person within the meaning of Regulation S and
are not acquiring the Shares for the account or benefit of any U. S. person;

 

m.             They hereby agree not to engage in any hedging transactions
involving the securities described herein unless in compliance with the
Securities Act and Regulation S promulgated thereunder; and

 

 

 



 10 

 

 

n.              They agree to resell such Securities only in accordance with the
provisions of Regulation S, pursuant to registration under the Securities Act,
or pursuant to an available exemption from registration.

 

 

ARTICLE V

 

Additional Agreements

 

5.1 Purchase Option. During the term commencing on the Closing Date and expiring
twenty-four (24) months thereafter, WECT shall be entitled, but not obligated,
to purchase the remaining outstanding GF Ordinary Stock at such price per share
and on such terms and conditions as may be mutually determined by the GF and
WECT.

 

5.2 Performance Guaranty. GF and the Investors acknowledge and agree that GF
shall generate the following profit after tax amounts ("Milestones") after the
Closing Date:

 

Period Profit After Tax August 1, 2019 to July 31, 2020 USD $2,000,000 August 1,
2020 to July 31, 2021 USD $2,000,000

 

The profit after tax amounts shall be determined in accordance with US GAAP
consistently applied with prior periods. If during any of the two years period
GF fails to meet the applicable Milestone, GF and the Investors shall return to
WECT that number of shares of WECT Common Stock as determined below (the
"Clawback Shares"):

 

45,000,000 - (Actual PAT for the period X 45,000,000) = Clawback Shares per year

                                              (2,000,000)

 

As security for the performance of GF's obligations hereunder, GF and the
Investors shall deliver to WECT stock certificates representing the aggregate
amount of Consideration, together with the necessary stock powers executed in
blank and such other instruments of transfer as may be necessary or desirable to
transfer full and complete ownership of such Consideration to the Company free
and clear of any liens or encumbrances. Stock Certificates representing
Consideration that has been fully earned and no longer subject to the Clawback
pursuant to this Section 5.2 shall be promptly delivered to the Investor
Representative.

 

5.3.       Board Representation. After the Closing Date: (i) Kwueh Lin Wong
shall resign from his positions as Secretary, Chief Operating Officer and
Director, and Mahendran A/L Chelladorai shall be appointed to serve a Director
and Chief Operating Officer in his stead; and (ii) one additional director, who
shall be independent, shall be appointed to serve on WECT's board of directors.
Each such director shall serve until his successor shall be duly elected, unless
he resigns, is removed from office or is otherwise disqualified from serving as
an officer or director of the Corporation.

 

5.4       Name and Fiscal Year Change. After the Closing Date, the parties
hereto shall cooperate to cause WECT to change its name to "GF Offshore Inc." or
such other name as may be mutually determined by WECT in the event that such
name is not available. Within twenty (20) days after receipt of WECT's request,
GF shall change its fiscal year to July 31.

 

5.5 Survival of the Representations and Warranties. The representations and
warranties and covenants set forth in Article III and Article IV of this
Agreement shall survive the Closing until the expiration of twelve (12) months
from the Closing Date. No claim for indemnity with respect to breaches of
representations and warranties may be brought by any party hereto, other than a
claim for fraud or intentional misrepresentation, after expiration of the
applicable survival period therefore as set forth in this Section 5.5.

 

 

 



 11 

 

 

5.6 Investigation. The representations, warranties, covenants and agreements set
forth in this Agreement shall not be affected or diminished in any way by any
investigation (or failure to investigate) at any time by or on behalf of the
party for whose benefit such representations, warranties, covenants and
agreements were made. All statements contained herein or in any schedule,
certificate, exhibit, list or other document required to be delivered pursuant
hereto, shall be deemed to be representations and warranties for purposes of
this Agreement; provided, that any knowledge or materiality qualifications
contained herein shall be applicable to such other documents.

 

5.7 General Confidentiality. Each of the parties hereto will treat and hold as
such all of the Confidential Information of the other party, refrain from using
any of the Confidential Information except in connection with this Agreement,
and unless there is a closing on the Exchange, deliver promptly to the owner of
such Confidential Information or destroy, at the request and option of the owner
of the Confidential Information, all tangible embodiments (and all copies) of
the Confidential Information which are in its possession. In the event that any
of the parties is requested or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process) to disclose any Confidential
Information, that party will notify the affected party promptly of the request
or requirement so that the affected party may seek an appropriate protective
order or waive compliance with the provisions of this Section 5.7. If, in the
absence of a protective order or the receipt of a waiver hereunder, any of the
parties is, on the advice of counsel, compelled to disclose any Confidential
Information to any tribunal or else stand liable for contempt, that Party may'
disclose the Confidential Information to the tribunal; provided, however, that
the disclosing party shall use its commercially reasonable efforts to obtain, at
the request of the affected party, an order or other assurance that confidential
treatment will be accorded to such portion of the Confidential Information
required to be disclosed as the affected party shall designate. The foregoing
provisions shall not apply to any Confidential Information which is generally
available to the public immediately prior to the time of disclosure.

 

5.8 Tax Treatment. Neither the Company nor Investors will knowingly take any
action, written or otherwise, which would result in the transactions
contemplated by this Agreement not being accounted for as tax-free exchange
under the Code.

 

5.9 General. In case at any time after the Closing Date any further action is
necessary to carry out the purposes of this Agreement, each of the parties will
take such further action (including the execution and delivery of such further
instruments and documents) as the other party reasonably may request, all at the
sole cost and expense of the requesting party.

 

ARTICLE VI

 

Closing; Deliveries; Conditions Precedent

 

6.1 Closing; Effective Date. All proceedings taken and all documents executed at
the Closing shall be deemed to have been taken, delivered and executed
simultaneously, and no proceeding shall be deemed taken nor documents deemed
executed or delivered until all have been taken, delivered and executed.

 

6.2  Deliveries

 

(a)       At Closing, the Company shall deliver the following documents to the
Investor Representative:

 

(i)            a certificate, dated the Closing Date, signed by the directors of
the Company setting forth that: (i) authorizing resolutions were adopted by all
the directors of the Company approving the acquisition of the Sold GF Stock by
the Company from the Investors in consideration of 90,000,000 shares of the
Company Common Stock in aggregate to the Investors and the Exchange under the
terms and conditions of this Agreement; and (ii) the Company's transfer agent
has been authorized to issue the shares of the Company Common Stock to the
Investors in accordance with Section 2.4 hereof (the aggregate of which
represents the Consideration) and the other documents contemplated hereby and
the transactions contemplated hereby and thereby.

 

 

 



 12 

 

 

(ii)           the certificate referred to in Section 6.3(d).

 

(b)       At Closing, the Investor Representative and GF shall deliver the
following documents to the Company:

 

(i)            A power of attorney executed by the Investors appointing the
Investor Representative as attorney-in-fact to negotiate and execute this
Agreement and any amendments thereto on behalf of the Investors;

 

(ii)          the GF Certificates or Records representing all of the Sold GF
Stock (i.e. 60% of the issued and outstanding shares of GF Ordinary Stock);

 

(iii)          a certificate from a director or the company secretary of GF, as
of a recent date, as to the good standing of GF and certifying its Memorandum
and Articles of Association;

 

(iv)          certificates, dated the Closing Date, signed by a director of GF
setting forth that authorizing resolutions were adopted by GF's Board of
Directors approving the transfer of all the Sold GF Stock to the Company, this
Agreement and the other documents contemplated hereby and the transactions
contemplated hereby and thereby;

 

(v)          the Financial Statements; and

 

(vi)         the certificates referred to in Section 6.4(d).

 

 

6.3 Conditions Precedent to the Obligations of GF and the Investors. Each and
every obligation to consummate the transactions described in this Agreement and
any and all liability of GF and the Investors to the Company shall be subject to
the following conditions precedent:

 

(a)            Representations and Warranties True. Each of the representations
and warranties of the Company contained herein or in any certificate or other
document delivered pursuant to this Agreement or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects as of the Closing Date with the same force and effect as though made on
and as of such date.

 

(b)            Performance. The Company shall have performed and complied in all
material respects with all of the agreements, covenants and obligations required
under this Agreement to be performed or complied with by them on or prior to the
Closing Date.

 

(c)            No Material Adverse Change. Except as expressly permitted or
contemplated by this Agreement, no event or condition shall have occurred which
has adversely affected or may adversely affect in any respect the condition
(financial or otherwise) of the Company between the date of execution of this
Agreement and the Closing Date.

 

(d)            The Company's Certificate. The Company shall have delivered to
Investor a certificate dated the Closing Date and signed by a director of the
Company, certifying that the conditions specified in Sections 6.3(a), (b) and
(c) above have been fulfilled.

 

(e)            Consents. The Company shall have obtained all authorizations,
consents, waivers and approvals as may be required to consummate the
transactions contemplated by this Agreement.

 

6.4 Conditions Precedent to the Obligations of the Company. Each and every
obligation of the Company to consummate the transactions described in this
Agreement and any and all liability of the Company to GF and the Investors shall
be subject to the fulfilment of the following conditions precedent:

 

 

 



 13 

 

 

(a)             Representations and Warranties True. Each of the representations
and warranties of GF and the Investors contained herein or in any certificate or
other document delivered pursuant to this Agreement or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects as of the Closing Date with the same force and effect as though made on
and as of such date.

 

(b)            Performance. GF and the Investors shall have performed and
complied in all material respects with all of the agreements, covenants and
obligations required under this Agreement to be performed or complied with by it
on or prior to the Closing Date.

 

(c)             No Material Adverse Change. Except as expressly permitted or
contemplated by this Agreement, no event or condition shall have occurred which
has adversely affected or may adversely affect in any respect the condition
(financial or otherwise) of GF between the date of execution of this Agreement
and the Closing Date.

 

(d)            Investor's Certificates. GF and the Investor Representative shall
have delivered a certificate or Records addressed to the Company, dated the
Closing Date, certifying that the conditions specified in Sections 6.4(a), (b)
and (c) above have been fulfilled;

 

(e)             Consents. GF and the Investors shall have obtained all
authorizations, consents, waivers and approvals as may be required to consummate
the transactions contemplated by this Agreement, including but not limited to
those with respect to any material agreement of GF.

 

(f)              Due Diligence Review. The Company shall have completed within
thirty (30) days from the date of this Agreement of its due diligence
investigation of GF to its satisfaction.

 

(g)             Financial Statements. GF shall have delivered to the Company the
Financial Statements. The Financial Statements shall: (a) have been prepared in
accordance with the books of account and records of GF; (b) fairly present, and
are true, correct and complete statements in all material respects of GF's
financial condition and the results of its operations at the dates and for the
periods specified in those statements; and (c) have been prepared in accordance
with Malaysian GAAP consistently applied with prior periods.

 

6.5 Best Efforts. Subject to the terms and conditions provided in this
Agreement, each of the parties shall use their respective best efforts in good
faith to take or cause to be taken as promptly as practicable all reasonable
actions that are within its power to cause to be fulfilled those of the
conditions precedent to its obligations or the obligations of the other parties
to consummate the transactions contemplated by this Agreement that are dependent
upon its actions, including obtaining all necessary consents, authorizations,
orders, approvals and waivers.

 

6.6 Termination. This Agreement and the transactions contemplated hereby may be
terminated at any time prior to the occurrence of the Closing by the mutual
consent of the parties hereto; (b) by the Company, if the Closing has not
occurred on or prior to June 30, 2019, or such other date as may be agreed to by
the parties hereto (such date of termination being referred to herein as the
"Termination Date"), provided the failure of the Closing to occur by such date
is not the result of the failure of the party seeking to terminate this
Agreement to perform or fulfil any of its obligations hereunder; (c) by GF or
any Investor solely with respect to such Investor and GF Ordinary Stock held by
such Investor at any time at or prior to Closing in such Investor's sole
discretion if (i) any of the representations or warranties of the Company in
this Agreement are not in all material respects true, accurate and complete or
if the Company breaches in any material respect any covenant contained in this
Agreement, provided that such misrepresentation or breach is not cured within
fourteen (14) days after notice thereof, but in any event prior to the
Termination Date or (ii) any of the conditions precedent to the Company's
obligations to conduct the Closing have not been satisfied by the date required
thereof., or (d) by the Company at any time at or prior to Closing in its sole
discretion if (i) any of the representations or warranties of Investor in this
Agreement are not in all material respects true, accurate and complete or if
Investor breaches in any material respect any covenant contained in this
Agreement, provided that such misrepresentation or breach is not cured within
fourteen (14) days after notice thereof, but in any event prior to the
Termination Date or (ii) any of the conditions precedent to the obligation of GF
and or the Investor to conduct the Closing have not been satisfied by the date
required thereof. If this Agreement is terminated pursuant to this Section 6.6,
written notice thereof shall promptly be given by the party electing such
termination to the other party and, subject to the expiration of the cure
periods provided in clauses (c) and (d) above, if any, this Agreement shall
terminate without further actions by the parties and no party shall have any
further obligations under this Agreement.

 

 

 



 14 

 

 

6.7 Shares Issuance. Subject to Section 5.2 hereof, within Thirty (30) days
after the Closing, the Company shall take all necessary steps to issue and
deliver to the Investor Representative the share certificates evidencing the
Company Common Stock issuable in the names of the respective Investors for the
respective number of shares to which such Investors are entitled pursuant to
Section 2.4 hereof.

 

ARTICLE VII
Miscellaneous

 

7.1 Notices. Any notice, demand, claim or other communication under this
Agreement shall be in writing and delivered personally or sent by certified
mail, return receipt requested, postage prepaid, or sent by facsimile or prepaid
overnight courier to the parties at the addresses as follows (or at such other
addresses as shall be specified by the parties by like notice):

 

If to the Company:    

WECONNECT TECH INTERNATIONAL, INC.

1st Floor, Block A, Axis Business Campus

No. 13A & 13B, Jalan 225, Section 51A

46100 Petaling Jaya

Selangor, Malaysia

Attn: Secretary

 

 

If to GF or Investor:     To the address set forth below GF or such Investor's
signature, as applicable

 

Such notice shall be deemed delivered upon receipt against acknowledgment
thereof if delivered personally, on the third business day following mailing if
sent by certified mail, upon transmission against confirmation if sent by
facsimile and on the next business day if sent by overnight courier.

 

7.2 Entire Agreement; Incorporation. This Agreement and the documents and
instruments and other agreements among the parties hereto as contemplated by or
referred to herein contain every obligation and understanding between the
parties relating to the subject matter hereof and merges all prior discussions,
negotiations, agreements and understandings, both written and oral, if any,
between them, and none of the parties shall be bound by any conditions,
definitions, understandings, warranties or representations other than as
expressly provided or referred to herein. All schedules, exhibits and other
documents and agreements executed and delivered pursuant hereto are incorporated
herein as if set forth in their entirety herein.

 

7.3 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, heirs, personal
representatives, legal representatives, and permitted assigns.

 

7.4 Assignment. This Agreement may not be assigned by any party without the
written prior consent of the other party. Subject to the preceding sentence,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

7.5 Waiver and Amendment. Any representation, warranty, covenant, term or
condition of this Agreement which may legally be waived, may be waived, or the
time of performance thereof extended, at any time by the party hereto entitled
to the benefit thereof, and any term, condition or covenant hereof (including,
without limitation, the period during which any condition is to be satisfied or
any obligation performed) may be amended by the parties thereto at any time. Any
such waiver, extension or amendment shall be evidenced by an instrument in
writing executed on behalf of the party against whom such waiver, extension or
amendment is sought to be charged. No waiver by any party hereto, whether
express or implied, of its rights under any provision of this Agreement shall
constitute a waiver of such party's rights under such provisions at any other
time or a waiver of such party's rights under any other provision of this
Agreement. No failure by any party thereof to take any action against any breach
of this Agreement or default by another party shall constitute a waiver of the
former party's right to enforce any provision of this Agreement or to take
action against such breach or default or any subsequent breach or default by
such other party.

 

 

 



 15 

 

 

7.6 No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any Person other than
the parties hereto and their respective heirs, personal representatives, legal
representatives, successors and permitted assigns, any rights or remedies under
or by reason of this Agreement, except as otherwise provided herein.

 

7.7 Severability. In the event that any one or more of the provisions contained
in this Agreement, or the application thereof; shall be declared invalid, void
or unenforceable by a court of competent jurisdiction, the remainder of this
Agreement shall remain in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such invalid, void or unenforceable provision with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid, void or unenforceable provision.

 

7.8 Expenses. Except as otherwise provided herein, each party agrees to pay,
without right of reimbursement from the other party, the costs incurred by it
incident to the performance of its obligations under this Agreement and the
consummation of the transactions contemplated hereby, including, without
limitation, costs incident to the preparation of this Agreement, and the fees
and disbursements of counsel, accountants and consultants employed by such party
in connection herewith.

 

7.9       Headings. The table of contents and the section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of any provisions of this Agreement.

 

7.10 Other Remedies; Injunctive Relief. Except as otherwise provided herein, any
and all remedies herein expressly conferred upon a party will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such party, and the exercise by a party of any one remedy
will not preclude the exercise of any other remedy. The parties hereto agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that subject to Section 7.13
hereof, the parties shall be entitled to seek an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any court in the state of Nevada, this being in addition to
any other remedy to which they are entitled at law or in equity. In any action
at law or suit in equity to enforce this Agreement or the rights of the parties
hereunder, the prevailing party in any such action or suit shall be entitled to
receive a reasonable sum for its attorneys' fees and all other reasonable costs
and expenses incurred in such action or suit.

 

7.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Facsimile signatures shall be deemed
valid and binding.

 

7.12 Governing Law. This Agreement has been entered into and shall be construed
and enforced in accordance with the laws of the State of Nevada, without
reference to the choice of law principles thereof.

 

7.13 Jurisdiction and Venue. This Agreement shall be subject to the jurisdiction
of the courts of the State of Nevada. The parties to this Agreement agree that
any breach of any term or condition of this Agreement shall be deemed to be a
breach occurring in the State of Nevada by virtue of a failure to perform an act
required to be performed in the State of Nevada and irrevocably and expressly
agree to submit to the jurisdiction of the courts of the State of Nevada for the
purpose of resolving any disputes among the parties relating to this Agreement
or the transactions contemplated hereby. The parties irrevocably waive, to the
fullest extent permitted by law, any objection which they may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement, or any judgment entered by any court in respect
hereof brought in the State of Nevada, and further irrevocably waive any claim
that any suit, action or proceeding brought in the State of Nevada has been
brought in an inconvenient forum.

 

7.14 Participation of Parties. The parties hereby agree that they have consulted
their respective counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding, or rule
of construction providing that ambiguities in an agreement or other document
will be construed against the party drafting such agreement or document.

 

 

 



 16 

 

 

7.15 Further Assurances. The parties hereto shall deliver any and all other
instruments or documents reasonably required to be delivered pursuant to, or
necessary or proper in order to give effect to, all of the terms and provisions
of this Agreement including, without limitation, all necessary stock powers and
such other instruments of transfer as may be necessary or desirable to transfer
full and complete ownership of the Sold GF Stock to the Company or the issuance
of the applicable Securities to the Investors for the Consideration, as the case
may be, free and clear of any liens or encumbrances.

 

7.16 Publicity. No public announcement or other publicity concerning this
Agreement or the transactions contemplated hereby shall be made without the
prior written consent of both the Company and GF as to form, content, timing and
manner of distribution. Nothing contained herein shall prevent any party from
making any filing required by federal or state securities laws or stock exchange
rules of the United States of America.

 

7.17 No Solicitation. None of GF, Investor nor the Company shall authorize or
permit any of its officers, directors, agents, representatives, managers,
members, agents, or advisors to solicit, initiate or encourage or take any
action to facilitate the submission of inquiries, proposals or offers from any
person relating to any matter concerning any merger, consolidation, business
combination, recapitalization or similar transaction involving GF or the
Company, respectively, other than the transaction contemplated by this Agreement
or any other transaction the consummation of which would or could reasonably be
expected to impede, interfere with, prevent or delay the Exchange or which would
or could be expected to dilute the benefits to each of the parties of the
transactions contemplated hereby. Investor and the Company will immediately
cease and cause to be terminated any existing activities, discussions and
negotiations with any parties conducted heretofore with respect to any of the
foregoing.

 

[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

 

 

 

 

 

 

 

 

 

 

 

 



 17 

 

 

 

IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.

 

 

 

WECONNECT TECH INTERNATIONAL, INC.

 

 

By: /s/ Shiong Han Wee

       Shiong Han Wee, Chief Executive Officer

 

 

GF OFFSHORRE SDN.BHD.

 

 

By: /s/ MahendranA/L Chelladorai

       Mahandran A/L Chelladorai

 

 

Its: Chief Executive Officer

 

 

 



[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

 



 18 

 

 

 

 

INVESTOR

 

 

/s/ Margarete Anak George Mitol

Signature

 

Margarete Anak George Mitlol

 

1,220,000

No. of GF Ordinary Shares

 

Address:

No 6, Jalan 18/15A, Seksyen 18
40200 Shah Alam, Selangor D.E
Malaysia

 

 

 

INVESTOR

 

 

/s/ MahendranA/L Chekkadorai

Signature

 

Mahendran A/L Chelladorai

 

2,440,000

No. of GF Ordinary Shares

 

Address:

No 84, Jalan Puteri 8/8,Bandar Puteri Puchong

47100 Puchong, Selangor D.E

Malaysia

 

 

 

 

[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

 

 



 19 

 